DeFORD, Senior Judge:
concurring in part, dissenting in part, but concurring in the result:
My brother judges’ views and my own coincide with regard to parts I, III, and the affirmance of the findings and sentence in this case. However, we are in disagreement with regard to part II as to whether the testimony of LTC Leson in aggravation of punishment constituted error before the court.
LTC Leson’s statements are set forth in the majority’s opinion and I will not repeat that testimony. I agree that Leson’s statement was in response to the trial counsel’s question concerning what information about the case was going to be put out by the CID command. However, Leson’s response to that question, whether intentional or not, far exceeds its scope and entered a prohibited area when he stated that the “eyes of the CID” were on the courtroom because this case was the first involving an agent belonging to the laboratory and that the CID was watching it as an entity.
Appellant’s counsel invite our attention to United States v. Pearson, 17 M.J. 149, 153 (C.M.A.1984). There a marine was charged with murder but convicted of the lesser included offense of negligent homicide. After findings, the prosecution offered two witnesses in aggravation. The first witness testified among other matters that the victim’s entire squadron were waiting to find out the verdict of the court. The second witness, the victim’s father, testified that he was trying to think how he could return to his hometown and explain that the verdict was negligent homicide. No objection to either witnesses’ testimony was made by defense counsel. United States v. Pearson, 17 M.J. at 151. The court-martial returned the maximum sentence. Id. at 153.
Relying on the fact that the court-martial returned the maximum sentence, the United States Court of Military Appeals held that the prosecution witnesses’s testimony *802so blatantly invaded the province of the court members that curative instructions were required notwithstanding the lack of objection by counsel. Id.
Military Rule of Evidence 103(a) provides that error may not be predicated upon a ruling which admits or excludes evidence unless the ruling materially prejudices a substantial right of a party and a timely objection or motion to strike appears on the record stating the specific ground of objection.
It is my view that here, as in Pearson, LTC Leson’s statements invaded the province of the court. The obvious inference the testimony conveyed was that here was a bad cop, the first of such from the crime laboratories; that the entire CID was watching the outcome of the case; and, that a severe punishment was required.
Trial counsel used this same theme in his closing argument. However, this case is clearly distinguishable from Pearson in that the court returned a relatively moderate sentence and the error committed here was not as egregious as in Pearson. Consequently, I do not view the error as so blatant to constitute plain error. Trial defense counsel should have objected to the testimony of LTC Leson and to the closing argument of the trial counsel. His failure to make such objections waived the errors. Mil.R.Evid. 103(a); United States v. Doctor, 21 C.M.R. 252 (C.M.A.1956); United States v. Williams, 23 M.J. 776, 782-83 (A.C.M.R.1987) (en banc). Accordingly, I join the majority in affirming the findings and sentence in this case.